  Case 1:17-cr-00183-TWP-TAB Document 57-1 Filed 04/24/19 Page 1 of 2 PageID #: 270




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF INDIANA
                                         INDIANAPOLIS DIVISION

    UNITED STATES OF AMERICA,                             )
                                                          )
                              Plaintiff,                  )
                                                          )
                             v.                           ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                          )
    BUSTER HERNANDEZ,                                     )
    (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg   )
    Martain, Purge of Maine, uygt9@hushmail.com,          )
    jare9302@hushmail.com, Dtvx1@hushmail.com,            )
    Leaked_hacks1, Closed Door, Closed Color, Clutter     )
    Removed, Color Rain, Plot Draw, and Invil Cable),     )
                                                          )
                               Defendant.                 )

                                                PENALTY SHEET

           You have been charged in a Superseding Indictment with a violation of the Laws of the
    United States of America. The maximum penalties are as follows:

 Count                                                                                  Supervised
Number(s)                         Statute                        Years       Fine        Release

   1-8               Title 18, U.S.C. § 2251(a) and 2              15-30     Up to        5-Life
                     Production of Child Pornography                       $250,000

  9-11                  Title 18, U.S.C. 2422(b)                    Life     Up to        5-Life
                   Coercion and Enticement of a Minor                      $250,000

  12-17              Title 18, U.S.C. § 2252A(a)(2)                 5-20     Up to        5-Life
             Distributing and Receiving Child Pornography                  $250,000

  18-21                  Title 18, U.S.C. § 844(e)                  0-10     Up to     NMT 3 years
                      Threat to Use Explosive Device                       $250,000

   22                     Title 18, U.S.C. § 875(b)                 0-20     Up to     NMT 3 years
                           Threats and Extortion                           $250,000

  23-32                 Title 18, U.S.C. § 875(c)                   0-5      Up to     NMT 3 years
                    Threats to Kill, Kidnap, and Injure                    $250,000
Case 1:17-cr-00183-TWP-TAB Document 57-1 Filed 04/24/19 Page 2 of 2 PageID #: 271




33-38              Title 18, U.S.C. § 1512(b)(3)              0-20        Up to          NMT 3 years
                        Witness Tampering                               $250,000

 39                 Title 18, U.S.C. § 1512(c)                0-10        Up to          NMT 3 years
                      Obstruction of Justice                            $250,000

40-41                Title 18, U.S.C. § 1513(e)               0-20        Up to          NMT 3 years
              Retaliation Against a Witness or Victim                   $250,000

   Dated:
                                            BUSTER HERNANDEZ
                                            Defendant

         I certify that the Defendant was advised of the maximum penalties in the manner set forth
  above and that he signed (or refused to sign) the acknowledgement.


                                                        United States Magistrate Judge
                                                        Southern District of Indiana
